                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION


EDWARED JOSEPH BAKER,                  :

      Petitioner,                      :
                                           CIVIL ACTION NO. 17-00430-WS-C
                                       :
vs.                                        CRIMINAL NO. 15-0212-WS-N
                                       :
UNITED STATES OF AMERICA,
                                       :
      Respondent.

                                      ORDER

      After due and proper consideration of the issues raised, and a de novo

determination of those portions of the recommendation to which objection is made, the

recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(l)(B) and dated

June 12, 2019, is ADOPTED as the opinion of this Court.

      DONE this 8th day of August, 2019.


                                 s/WILLIAM H. STEELE
                                 UNITED STATES DISTRICT JUDGE




                                            2
